Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 04/05/2022 are accepted. Claims 1-3, 5, 7-11 are amended; claims 13-16 are cancelled; and claims 17-19 are new.
	Applicant’s amendments to the drawings filed 04/05/2022 are not accepted due to the addition of new subject matter, via added structure that was not described within the original disclosure.
	Applicant’s amendments to the specification filed 04/05/2022 are not accepted due to the addition of new subject matter, as further explained in section 3 of the current office action titled “Specification”.
Response to Arguments
2)	Applicant’s arguments, see “In response to Item 2”, filed 04/05/2022, with respect to the claims have been fully considered and are persuasive.  The objections of claims 3, 5-8, and 10 have been withdrawn. 
Applicant’s arguments, see “In response to Item 3”, filed 04/05/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claim 10 has been withdrawn.
Applicant’s arguments, see “In response to Item 4”, filed 04/05/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 1-12 have been withdrawn.
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. 
Regarding the response to “Item 1”, that being the objection to the drawings under 37 CFR 1.83(a) for failing to show every feature of the invention in the claims, the new Figure 2c and subsequent specification have been deemed as new matter. Figure 2c attempts to overcome the drawing objection from the Non-Final Office Action filed 10/05/2021 via the addition of “an element with a flow-direction-dependent throttle function”. While Applicant maintains that Figure 2c is supported in the original disclosure via original Figure 4 and Paragraphs [0002], [0021], and [0042] of the originally filed specification (via U.S. PGPUB 20190358390, corresponding to the published version of the specification in the current application), Examiner respectfully disagrees, as the elements described do not teach the newly submitted matter of Figure 2c, and instead teach a general “flow-directing valve”, and the embodiment of Figure 1. Additionally, while element “6” of Figure 4 appears similar to that of element 6 in the new Figure 2c, there is nothing within the original specification that would lead one of ordinary skill in the art to combine the embodiment of Figures 2a-2b with element 6 in the way shown in the new Figure 2c. Therefore, the arguments are not persuasive.
Regarding the response to “Item 5” and “Item 8”, dealing with prior art Gobel (U.S. PGPUB 20110160657), Examiner respectfully disagrees. Applicant argues that “A complete blocking is also not throttling, which is a reduction in flow amount of speed, not an absolute blocking of flow. At paragraph [0007] of the instant patent application as published by the U.S. Patent and Trademark Office, the term “throttling” is defined as “a reduction in the flow amount of flow speed” (Applicant arguments pages 18-19). However, “a reduction” does not exclude full stoppage, as full stoppage is simply an extreme form of reduction, therefore, the claimed “throttling” is met by the rejection. Applicant further argues the automatic nature of the current application in comparison to the human-action dependency of Gobel. While Examiner appreciates the distinction drawn by Applicant, the automatic nature is not claimed, and therefore does not preclude Gobel from reading on the claims. Applicant further argues that Gobel’s element 34 (referred to within the rejection as the “element with a flow-direction-dependent throttle function”) is not “flow-direction-dependent”. While Examiner appreciates Applicant’s explanation, it appears to rely upon further definition of “flow-direction-dependent throttle function” which is introduced within the amended specification, which has been held as new matter. Additionally, Applicant argues that Gobel does not teach a “return-flow enema”, due to Gobel, in position B, requiring movement of element 34 for dislocation of the medium within element 5. However, were Gobel to be in position A, gravity would force the device to function in as a “return-flow enema” as defined by Applicant. Applicant further argues that no supply bag containing a medium is provided in Gobel, which is incorrect, as Fig. 14, 43a is described within paragraph [0181-0182] as for supply of medium, which is further expressed in the Non-Final Rejection filed 10/05/2021 (Pages 10-11). Therefore, these arguments are not considered persuasive.
Regarding the response to “Item 6”, dealing with prior art Tanghoej (U.S. PGPUB 20100280491), hereinafter Tanghoej, Examiner respectfully disagrees. Applicant argues that Tanghoej fails to teach medium being drained away from the patient into a bag, or a flow-direction-dependent throttle function. However, Tanghoej is not relied upon to teach either of these elements, and is instead relied upon to teach why one of ordinary skill in the art would have the inward flow be directed by a corresponding element. Therefore, the argument is not persuasive.
Regarding the response to “Item 7”, dealing with the prior art Watson (U.S. Patent No. 4801292), hereinafter Watson, Examiner respectfully disagrees. Applicant argues that Watson fails to teach a variety of elements. However, Watson is not relied upon to teach any of said argued elements, and is instead relied upon only to teach the element with a feces-separating function, which allows shaped fraction in the bag to be separated out of the intestinal contents already drained into the bag and keep them captive there and/or merely allow the return flow of liquid fractions of the repetitively supplied and drained medium from the bag to the patient; and the separating element having a mesh-like, a web-like or a sieve-like perforated structure, which allows liquid or feces suspended in liquid to pass through, but prevents formed feces fractions from flowing back to the patient. Therefore, the argument is not persuasive.
Drawings
3)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one element with a flow-direction-dependent throttle function” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4)	The amendment filed 04/05/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: all material added to the specification as dictated by section titled “In the Specification” filed 04/05/2022 is considered to be new matter. The newly added matter to the specification specifically describes a new figure, Figure 2c, which is also new matter. Applicant asserts that support for the new matter is found within originally filed Figure 4, and originally filed paragraphs [0002], [0021], and [0042] of the specification (as found in U.S. PGPUB 20190358390, corresponding to the published version of the specification in the current application). Examiner respectfully disagrees, as the elements described do not teach the newly submitted matter of Figure 2c, and instead teach a general “flow-directing valve”, and the embodiment of Figure 1. Additionally, while element “6” of Figure 4 appears similar to that of element 6 in the new Figure 2c, there is nothing within the original specification that would lead one of ordinary skill in the art to combine the embodiment of Figures 2a-2b with element 6 in the way shown in the new Figure 2c. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
5)	Claims 1, 3-4, 6-12, and 17-19 are objected to because of the following informalities:  
Claim 1, line 15, “for the draining of the patient’s intestinal” should read “for draining of a patient’s intestinal” to avoid potential 35 U.S.C. 112(b) lack of antecedent basis rejections
Claim 1, line 16, “that even shaped” should read “that shaped” for clarity
Claim 1, line 22, “the organ” should read “the patient” to avoid potential 35 U.S.C. 112(b) lack of antecedent basis rejections
Claim 3, line 1, “Claim 1” should read “claim 1” for continuity
Claim 4, line 2, “supply to the” should read “supply of liquid” for clarity and continuity
Claim 4, line 3, “the same lumen as the draining” should read “the large lumen for the draining of the patient’s intestinal contents” for clarity and continuity
Claim 4, line 4, “the draining lumen” should read “the large lumen for the draining of the patient’s intestinal contents” for clarity and continuity
Claim 5, line 6-7, “the return flow of liquid fractions of the repetitively supplied and drained medium” should read “return flow of liquid fractions of the repetitively supplied and drained substance” to avoid potential 35 U.S.C. lack of antecedent basis rejections
Claim 6, line 1, “Claim 5” should read “claim 5” for continuity
Claim 7, line 1, “Claim 5” should read “claim 5” for continuity
Claim 8, line 1, “Claim 5” should read “claim 5” for continuity
Claim 8, line 4, “is integrated” should read “are integrated” for grammatical correctness
Claim 9, line 3, “the anal canal” should read “an anal canal of the patient” to avoid potential 35 U.S.C. 112(b) lack of antecedent basis rejections
Claim 9, line 6, “to the anatomically” should read “to anatomically” to avoid potential 35 U.S.C. 112(b) lack of antecedent basis rejections
Claim 10, lines 3-4, “the exterior” should read “an exterior” to avoid potential 35 U.S.C. 112(b) lack of antecedent basis rejections
Claim 10, line 5, “the anal canal” should read “the anal canal of the patient” for clarity and continuity
Claim 11, line 5, “which hose” should read “in which the hose” for grammatical correctness and clarity
Claim 12, line 3, “the proximal end” should read “a proximal end” to avoid potential 35 U.S.C. 112(b) lack of antecedent basis rejections
Claim 12, lines 5-6, “the development of pressure spots in the event” should read “development of pressure spots in an event” to avoid potential 35 U.S.C. 112(b) lack of antecedent basis rejections
Claim 12, line 6, “it” should read “the connecting hose unit (4) and/or the connector (17)” for clarity and to prevent a potential 35 U.S.C. 112(b) lack of clarity rejections
Claim 17, line 19, “that even shaped” should read “that shaped” for clarity
Claim 17, line 26, “the organ” should read “the patient” to avoid potential 35 U.S.C. 112(b) lack of antecedent basis rejections
Claim 18, line 19, “that even shaped” should read “that shaped” for clarity
Claim 18, lines 27-28, “the organ” should read “the patient” to avoid potential 35 U.S.C. 112(b) lack of antecedent basis rejections
Claim 19, line 19, “that even shaped” should read “that shaped” for clarity
Claim 19, line 26, “the organ” should read “the patient” to avoid potential 35 U.S.C. 112(b) lack of antecedent basis rejections
Claim 19, line 27, “allows shaped fractions” should read “allows the shaped stool fractions” to avoid potential 35 U.S.C. 112(b) lack of antecedent bases rejections
Claim 19, line 28, “the intestinal” should read “the patient’s intestine” for clarity
Claim 19, line 30, “and allows” should read “and allow” for grammatical correctness
Appropriate correction is required.
Claim Interpretation
6)	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7)	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8)	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an element with a flow-reducing function” in claim 8, lines 2-3, “an element with a flow-directing function”, in claim 8, lines 3-4, and “a component with a throttling dimensioning” in claim 18. With regards to “an element with a flow-reducing function”, Examiner will interpret the claim language to mean, “a plurality of small-lumen openings”, as recited by the specification in paragraph [0046] (as found in U.S. PGPUB 20190358390, corresponding to the published version of the specification in the current application). Examiner will further interpret “an element with a flow-directing function” as “a thin-walled, spontaneously collapsible hose element”, as recited by the specification in paragraph [0046] (as found in U.S. PGPUB 20190358390, corresponding to the published version of the specification in the current application).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
9)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11)	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, and 17-19 recite the limitation “at least one element with a flow-direction-dependent throttle function” in respective lines 13-14, 17-18, 17-18, and 17-18. However, due to the amendments of the specification and drawings in order to alleviate the 35 U.S.C. 112(f) and 35 U.S.C. 112(b), new matter was introduced. As this new matter would be looked to from the claims to interpret the claims under 35 U.S.C. 112(f), this also creates a new matter rejection for any claims which rely upon the new subject matter to be interpreted. Therefore, claims 1 and 17-19, as well as dependent claims 2-12, are rejected under 35 U.S.C. 112(a) for new matter. For the purpose of interpretation, Examiner will maintain the interpretation of “at least one element with a flow-direction-dependent throttle function” as any structure which is capable of reducing the flow amount of slow speed in accordance with a different flow direction.
Claim 18 recites the limitation “a component with a throttling dimensioning” in lines 22-23. While the specification does lend a single description to “dimensioning” (Paragraph [0012], as found in U.S. PGPUB 20190358390, corresponding to the published version of the specification in the current application), the specification fails to describe what “dimensioning” is supposed to be occurring – i.e. if there is a representative dimension for the component or how said dimensioning is to occur/be measured. Therefore, the claim fails to comply with the written description requirement.
12)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


13)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14)	Claims 2-3, 5-9, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the inward flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the inward flow” as “an inward flow”.
Claim 2 recites the limitation "the outward flow" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the outward flow” as “an outward flow”.
Claim 3 recites the limitation "the outward flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the outward flow” as “an outward flow”.
	Claim 5 recites the limitation “shaped fractions” in line 3. However, it is unclear if this “shaped fractions” is a further limitation of “shaped stool fractions” of claim 1, line 16. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “shaped fractions” of claim 5, line 3, as “the shaped stool fractions”, referring to claim 1, line 16.
	Claim 6 recites the limitation “formed feces fractions” in line 5. However, it is unclear if “formed feces fractions” of claim 6, line 5 is a further recitation of “shaped stool fractions”, referring to claim 1, line 16, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “formed feces fractions” of claim 6, line 5, as “the shaped stool fractions” of claim 5, line 3, and therefore claim 1, line 16.
	Claim 7 recites the limitation “solid ones” in lines 6-7. However, it is unclear if “solid ones” is a further recitation of “shaped stool fractions”, referring to claim 1, line 16, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “solid ones” of claim 7, lines 6-7, as “the shaped stool fractions” of claim 5, line 3, and therefore claim 1, line 16.
Claim 8 recites the limitation “the terminal extension” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the terminal extension of claim 8, line 4, will be interpreted as “a terminal extension”.
	Claim 8 recites the limitation “a single-lumen, combined supply and draining structure” in lines 6-7”. However, it is unclear if “a single-lumen, combined supply and drained structure” of claim 8, lines 6-7 is a further limitation of “a single-lumen or multi-lumen, film-like, flatly collapsible, hose” of claim 1, line 12, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a single-lumen, combined supply and draining structure” as “a single-lumen or multi-lumen, film-like, flatly collapsible, hose”, referring to claim 1, line 12.
	Claim 9 recites the limitation “preferably” in line 5. However, use of the term “preferably” renders the claim indefinite because it is unclear whether the limitation following the phrase “made of polyurethane”, is required by the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, Examiner will interpret “preferably made of polyurethane” to mean that the double-walled balloon component may be made of polyurethane, or it may be made of a different material. 
Claim 18 recites the limitation “the flow amount or flow speed of the liquid supplied toward the patient in relation to the flow amount of flow speed of a medium drained from the patient” in lines 23-25. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the flow amount or flow speed of the liquid supplied toward the patient in relation to the flow amount of flow speed of a medium drained from the patient” of claim 18, lines 23-25 as “a flow amount or flow speed of the liquid supplied toward the patient in relation to a flow amount of flow speed of a medium drained from the patient”.
Claim 19 recites the limitation “the return flow” in line 30. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the return flow” will be interpreted as “a return flow”.
15)	Claim limitation “a component with a throttling dimensioning” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of a structure that performs the function of the claimed language. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, Examiner will interpret “a component with a throttling dimensioning” as any component which has a dimension capable of throttling flow of the supply of liquid towards the patient.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
16)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18)	Claims 1, 3-4, 9-10, 12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gobel (U.S. PGPUB 20110130357), hereinafter Gobel.
	Regarding claim 1, Gobel teaches a device (see Fig. 13a-b and Fig. 14) for carrying out a lavage-like, repetitive supply and draining of a flushing, cleaning or other therapeutically active substance ('irrigation solution' of [0182]), in the context of return flow enema (Examiner interprets the device of Gobel to be a “return-flow enema”, in that the device has the capability to behave in the way described within the specification as being “return-flow” due to gravity causing a medium to be supplied via lifting the bag above the patient’s level versus causing intestinal contents to be drained via lowering the bag beneath the patient’s level due to gravity when the device of Gobel is in position “A” [Paragraph 0174]) , comprising: 
a catheter unit ("intrarectal anchor balloon 1", "transanal segment 2", and "funnel 3" of Fig. 3 and Fig. 13b) for receiving and draining feces (see Fig. 13b illustrating how the catheter unit is attached to a free end of "discharge tube 5" such that it may be inserted into a patient for receiving and draining feces), which can be permanently placed atraumatically and anorectally (see [0051] indicating how, "largely atraumatic characteristics of the balloon films used for the intra rectal or transanal portions of the device, the enema element can also remain in the patient for prolonged periods and need not necessarily be removed after each use"); 
a flushing and collecting bag unit ("compartment 43a" and "compartment 35a" of Fig. 14) with a combined flushing and collecting function (see [0062] and [0182], lines 1-4 as well as [0049], lines 1-7 indicating how the bag unit provides both flushing and collection function); and 
a hose unit ("discharge tube 5" of Fig. 13b) connecting the catheter unit (1/2/3) to the flushing and collecting bag unit (43a/35a, see Fig. 13b and 14 illustrating how the hose unit connects the catheter unit to the flushing and collecting bag unit), comprising a single-lumen (see Fig. 13a and [0174], lines 1-4 indicating how hose unit comprises a single lumen), film-like (see [0170], lines 1-3), flatly collapsible (see [0171], lines 1-2), hose (see Fig. 13a-13b illustrating how the hose unit corresponds to a hose); 
characterized by at least one element ("barrette 34" of Fig. 13a) with a flow-direction-dependent throttle function (see [0174], lines 9-11 indicating how the element can be used to push stool towards the bag unit and note how, therefore, the element is flow-direction dependent; further see [0174], lines 3-4 indicating how the element "makes it possible to adjust the drainage lumen to various states of openness" which corresponds to a "throttle function" since [0007] of the instant application defines "throttling" a reduction in the flow amount or flow speed and it is clear that modifying the lumen to varying states of openness via "barrette 34" may cause a reduction in the flow amount), with a large-lumen for draining of a patient's intestinal contents (see Fig. 13a and note how, when the hose unit is fully placed in 'Position A,' the element allows for large-lumen draining of a patient's intestinal contents since the lumen of the hose unit will be completely open), so that shaped stool fractions can be drained, and which facilitates a supply of liquid towards the patient (see [0081], lines 4-8 indicating how, "a pressure can be built up in compartment 35a, analogously to bag 35, that causes space 35a to expand and expels the contents of compartment 43a, analogously to the contents of inner bag 43, to the patient"), but wherein the supply of liquid towards the patient is throttled so as to be reduced in flow amount or flow speed in relation to the draining of the patient’s intestinal contents and thereby reduces the supply of liquid to the patient to a non-irritating amount that is compatible with the patient (Examiner notes how recitation of "which facilitates a supply of liquid towards the patient that is throttled in relation to the draining and thereby reduces the supply to a non-irritating amount that is compatible with the patient" corresponds to functional language. The Examiner, therefore, concludes that the element of Gobel is entirely capable of performing the claimed function. For instance, the hose unit may be partially inserted into 'position B' of the element illustrated in Fig. 13a and, as a result of this partial insertion, the lumen of the hose unit would be reduced such that a supply of a supply of liquid towards the patient that is throttled in relation to the draining and thereby reduces the supply to a non-irritating amount that is compatible with the patient).
	Regarding claim 3, Gobel teaches the device according to claim 1, characterized in that an outward flow from the patient to the flushing and collecting bag unit (43a/35a) is flow-directed by a corresponding element ("thin-walled tube element 42" of Fig. 13b, see [0178], lines 1-6 indicating how, "the bag-side connector part 38 can be provided with a valve mechanism. This can, for example--as illustrated in FIG. 13b--consist of a thin-walled tube element 42 that extends into the bag 35, and whose lumen opens only when material is flowing into the bag"), selected from the group consisting of a valve, a one-way valve (42, see [0178] indicating how the element corresponds to a one-way valve), and a valve-like functional or control element.
	Regarding claim 4, Gobel teaches the device according to claim 1, characterized in that the supply of liquid to the patient (see [0081], lines 4-8 indicating how, "a pressure can be built up in compartment 35a, analogously to bag 35, that causes space 35a to expand and expels the contents of compartment 43a, analogously to the contents of inner bag 43, to the patient") takes place via the large lumen for the draining of the patient’s intestinal contents (see [0180] indicating how, "an irrigation solution introduced into the inner bag beforehand can thus be delivered into the rectum of the patient via the discharge tube 5" and see [0181], lines 7-8 indicating how the contents of "inner bag 43" are analogous to the contents of
"compartment 43a." Furthermore, see Fig. 13a and [0174], lines 1-4 indicating how hose unit comprises a single lumen).
	Regarding claim 9, Gobel teaches the device according to claim 1, characterized in that the catheter unit (1/2/3) passing through and sealing an anal canal of the patient over the entire length thereof (see [0049] indicating how, "The invention further describes the efficient collection and drainage of stool and irrigation fluid via a large-lumened drainage lumen, which leads through an intrarectal funnel element within the intrarectal sealing balloon and debouches directly into a bag-type container via a large-lumened tube element connected to the funnel and extending all the way through the anal canal") is configured as a single-walled or a double-walled balloon component ("anchor balloon 1" and "proximally extended anchor balloon envelope 27" of Fig. 3, see [0034] indicating how, "the invention does not describe the transanal portion of the device as exclusively two-layered, but also extends to single-layered variants of this segment"), made of polyurethane (see [0031], lines 1-3) formed from blow molding to anatomically required dimensions (see [0029], lines 12-22).
	Regarding claim 10, Gobel teaches the device according to claim 9, characterized in that the single-walled or a doubled-walled balloon component (1/27) is configured to be dumb-bell shaped on an exterior thereof (see [0109], lines 19-26 indicating how, "The envelope 27 outwardly defining compartment 28 can further be preformed into a barbell or hourglass shape"), such that a waist-like tapering ("waist 29" of Fig. 3) is configured to pass through the anal canal of the patient (see [0109], lines 19-26 indicating how, "waist 29 is preshaped to accommodate the structures of the anal canal"), while a distal widening is configured to be disposed intrarectally and a proximal widening is disposed extracorporeally (see Fig. 3 and note how, if "waist 29" is passed through the anal canal then the distal widening is disposed intrarectally and the proximal widening is disposed extracorporeally).
	Regarding claim 12, Gobel teaches the device according to claim 9, characterized in that the connecting hose unit (5) is flatly collapsible from outside atraumatically with a slight exertion of force in order to prevent development of pressure spots in an event that the patient lies on the connecting hose unit (see [0170], lines 1-7 and [0170], lines 1-6).
	Regarding claim 17, Gobel teaches a device (see Fig. 13a-b and Fig. 14) for carrying out a lavage-like, repetitive supply and draining of a flushing, cleaning or other therapeutically active substance ('irrigation solution' of [0182]), in the context of return flow enema (Examiner interprets the device of Gobel to be a “return-flow enema”, in that the device has the capability to behave in the way described within the specification as being “return-flow” due to gravity causing a medium to be supplied via lifting the bag above the patient’s level versus causing intestinal contents to be drained via lowering the bag beneath the patient’s level due to gravity when the device of Gobel is in position “A” [Paragraph 0174]) , comprising: 
a catheter unit ("intrarectal anchor balloon 1", "transanal segment 2", and "funnel 3" of Fig. 3 and Fig. 13b) for receiving and draining feces (see Fig. 13b illustrating how the catheter unit is attached to a free end of "discharge tube 5" such that it may be inserted into a patient for receiving and draining feces), which can be permanently placed atraumatically and anorectally (see [0051] indicating how, "largely atraumatic characteristics of the balloon films used for the intra rectal or transanal portions of the device, the enema element can also remain in the patient for prolonged periods and need not necessarily be removed after each use"); 
a flushing and collecting bag unit ("compartment 43a" and "compartment 35a" of Fig. 14) with a combined flushing and collecting function (see [0062] and [0182], lines 1-4 as well as [0049], lines 1-7 indicating how the bag unit provides both flushing and collection function); and 
a hose unit ("discharge tube 5" of Fig. 13b) connecting the catheter unit (1/2/3) to the flushing and collecting bag unit (43a/35a, see Fig. 13b and 14 illustrating how the hose unit connects the catheter unit to the flushing and collecting bag unit), comprising a single-lumen (see Fig. 13a and [0174], lines 1-4 indicating how hose unit comprises a single lumen), film-like (see [0170], lines 1-3), flatly collapsible (see [0171], lines 1-2), hose (see Fig. 13a-13b illustrating how the hose unit corresponds to a hose), which, during a return-flow enema, enables the flushing and collecting bag unit (i) to be lifted above a patient’s level for supplying a liquid towards the patient, and (ii) to be lowered below the patient’s level for draining of the patient’s intestinal contents (Examiner interprets the claim limitation of “enables the flushing and collecting bag unit (i) to be lifted above a patient’s level for supplying a liquid towards the patient, and (ii) to be lowered below the patient’s level for draining of the patient’s intestinal contents” to be intended use, wherein the device of Gobel would be perfectly capable of meeting the claimed limitation, as doing so would work via gravity); 
characterized by at least one element ("barrette 34" of Fig. 13a) with a flow-direction-dependent throttle function (see [0174], lines 9-11 indicating how the element can be used to push stool towards the bag unit and note how, therefore, the element is flow-direction dependent; further see [0174], lines 3-4 indicating how the element "makes it possible to adjust the drainage lumen to various states of openness" which corresponds to a "throttle function" since [0007] of the instant application defines "throttling" a reduction in the flow amount or flow speed and it is clear that modifying the lumen to varying states of openness via "barrette 34" may cause a reduction in the flow amount), with a large lumen for the draining of the patient's intestinal contents (see Fig. 13a and note how, when the hose unit is fully placed in 'Position A,' the element allows for large-lumen draining of a patient's intestinal contents since the lumen of the hose unit will be completely open), so that shaped stool fractions can be drained, and which facilitates a supply of liquid towards the patient (see [0081], lines 4-8 indicating how, "a pressure can be built up in compartment 35a, analogously to bag 35, that causes space 35a to expand and expels the contents of compartment 43a, analogously to the contents of inner bag 43, to the patient"), but wherein the supply of liquid towards the patient is throttled so as to be reduced in flow amount or flow speed in relation to the draining of the patient’s intestinal contents and thereby reduces the supply of liquid to the patient to a non-irritating amount that is compatible with the patient (Examiner notes how recitation of "which facilitates a supply of liquid towards the patient that is throttled in relation to the draining and thereby reduces the supply to a non-irritating amount that is compatible with the patient" corresponds to functional language. The Examiner, therefore, concludes that the element of Gobel is entirely capable of performing the claimed function. For instance, the hose unit may be partially inserted into 'position B' of the element illustrated in Fig. 13a and, as a result of this partial insertion, the lumen of the hose unit would be reduced such that a supply of a supply of liquid towards the patient that is throttled in relation to the draining and thereby reduces the supply to a non-irritating amount that is compatible with the patient).
Regarding claim 18, Gobel teaches a device (see Fig. 13a-b and Fig. 14) for carrying out a lavage-like, repetitive supply and draining of a flushing, cleaning or other therapeutically active substance ('irrigation solution' of [0182]), in the context of return flow enema (Examiner interprets the device of Gobel to be a “return-flow enema”, in that the device has the capability to behave in the way described within the specification as being “return-flow” due to gravity causing a medium to be supplied via lifting the bag above the patient’s level versus causing intestinal contents to be drained via lowering the bag beneath the patient’s level due to gravity when the device of Gobel is in position “A” [Paragraph 0174]) , comprising: 
a catheter unit ("intrarectal anchor balloon 1", "transanal segment 2", and "funnel 3" of Fig. 3 and Fig. 13b) for receiving and draining feces (see Fig. 13b illustrating how the catheter unit is attached to a free end of "discharge tube 5" such that it may be inserted into a patient for receiving and draining feces), which can be permanently placed atraumatically and anorectally (see [0051] indicating how, "largely atraumatic characteristics of the balloon films used for the intra rectal or transanal portions of the device, the enema element can also remain in the patient for prolonged periods and need not necessarily be removed after each use"); 
a flushing and collecting bag unit ("compartment 43a" and "compartment 35a" of Fig. 14) with a combined flushing and collecting function (see [0062] and [0182], lines 1-4 as well as [0049], lines 1-7 indicating how the bag unit provides both flushing and collection function); and 
a hose unit ("discharge tube 5" of Fig. 13b) connecting the catheter unit (1/2/3) to the flushing and collecting bag unit (43a/35a, see Fig. 13b and 14 illustrating how the hose unit connects the catheter unit to the flushing and collecting bag unit), comprising a single-lumen (see Fig. 13a and [0174], lines 1-4 indicating how hose unit comprises a single lumen), film-like (see [0170], lines 1-3), flatly collapsible (see [0171], lines 1-2), hose (see Fig. 13a-13b illustrating how the hose unit corresponds to a hose), which, during a return-flow enema, enables the flushing and collecting bag unit (i) to be lifted above a patient’s level for supplying a liquid towards the patient, and (ii) to be lowered below the patient’s level for draining of the patient’s intestinal contents (Examiner interprets the claim limitation of “enables the flushing and collecting bag unit (i) to be lifted above a patient’s level for supplying a liquid towards the patient, and (ii) to be lowered below the patient’s level for draining of the patient’s intestinal contents” to be intended use, wherein the device of Gobel would be perfectly capable of meeting the claimed limitation, as doing so would work via gravity); 
characterized by at least one element ("barrette 34" of Fig. 13a) with a flow-direction-dependent throttle function (see [0174], lines 9-11 indicating how the element can be used to push stool towards the bag unit and note how, therefore, the element is flow-direction dependent; further see [0174], lines 3-4 indicating how the element "makes it possible to adjust the drainage lumen to various states of openness" which corresponds to a "throttle function" since [0007] of the instant application defines "throttling" a reduction in the flow amount or flow speed and it is clear that modifying the lumen to varying states of openness via "barrette 34" may cause a reduction in the flow amount), with a large lumen for the draining of the patient's intestinal contents (see Fig. 13a and note how, when the hose unit is fully placed in 'Position A,' the element allows for large-lumen draining of a patient's intestinal contents since the lumen of the hose unit will be completely open), so that shaped stool fractions can be drained, and which facilitates a supply of liquid towards the patient (see [0081], lines 4-8 indicating how, "a pressure can be built up in compartment 35a, analogously to bag 35, that causes space 35a to expand and expels the contents of compartment 43a, analogously to the contents of inner bag 43, to the patient"), but wherein the supply of liquid towards the patient takes place through a component (“conical plug connector 37” of Fig. 13b) with a throttling dimensioning (see Fig. 13b illustrating how the element comprises a reduced diameter with compared to “drainage tube5” and “connector element 36”, which in turn reduced the amount of flow per unit length across the element such that the element comprises a throttling dimensioning), in order to reduce the flow amount or flow speed in relation to the draining of the patient’s intestinal contents and thereby reduces the supply of liquid to the patient to a non-irritating amount that is compatible with the patient (Examiner notes how recitation of "which facilitates a supply of liquid towards the patient that is throttled in relation to the draining and thereby reduces the supply to a non-irritating amount that is compatible with the patient" corresponds to functional language. The Examiner, therefore, concludes that the component of Gobel is entirely capable of performing the claimed function. For instance, the hose unit may be partially inserted into 'position B' of the element illustrated in Fig. 13a and, as a result of this partial insertion, the lumen of the hose unit would be reduced such that a supply of a supply of liquid towards the patient that is throttled in relation to the draining and thereby reduces the supply to a non-irritating amount that is compatible with the patient).
Claim Rejections - 35 USC § 103
19)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21)	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gobel in view of Tanghoej (U.S. PGPUB 20100280491), hereinafter Tanghoej.
	Regarding claim 2, Gobel teaches the device according to claim 1, characterized in that the outward flow from the patient to the flushing and collecting bag unit (43a/35a) is flow-directed by corresponding elements ("thin-walled tube element 42" of Fig. 13b, see [0178], lines 1-6 indicating how, "the bag-side connector part 38 can be provided with a valve mechanism. This can, for example--as illustrated in FIG. 13b--consist of a thin-walled tube element 42 that extends into the bag 35, and whose lumen opens only when material is flowing into the bag") selected from the group consisting of valves, one-way valves (42, see [0178] indicating how the element corresponds to a one-way valve), and valve-like functional control elements. However, Gobel does not teach wherein an inward flow from the flushing and collecting bag unit towards the patient is flow-directed by corresponding elements selected from the group consisting of valves, one-way valves, and valve-like functional or control elements.
Tanghoej teaches an inward flow from a flushing bag unit ("lower chamber 3" of Fig. 1) towards a patient (see [0050], lines 6-11 indicating how, "liquid is pumped from
the lower chamber 3 to the body cavity by applying pressure to the walls of the lower chamber 3"), wherein an inward flow is flow-directed by corresponding elements selected from the group consisting of valves, one-way valves ("one-way valve 5" of Fig. 1), and valve-like functional or control elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gobel such that an inward flow from the flushing and collecting bag unit towards the patient is flow directed by corresponding elements selected from the group consisting of valves, one-way valves as taught by Tanghoej, and valve-like functional or control elements. Such a modification is advantageous because it prevents liquid from passing from a catheter unit to the bag unit (see [0044] of Tanghoej). Furthermore, one-way valves can be easy to produce (see [0021] of Tanghoej).
22)	Claims 5-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gobel in view of Watson (U.S. Patent No. 4801292), hereinafter Watson.
	Regarding claim 5, Gobel teaches the device according to claim 1. However, Gobel fails to teach the device being characterized by an element with a feces-separating function, which allowed the shaped stool fractions in the bag unit to be separated out of the intestinal contents already drained into the bag unit and to keep them captive there and/or allow return of liquid fractions of the repetitively supplied and drained substance from the bag unit to the patient.
	Watson teaches a device (Fig. 1-2) for carrying out a lavage-like, repetitive supply and draining of a flushing substance ('liquid', see Col. 1, lines 5-20) comprising: a flushing and collecting unit ("barrel 2" of Fig. 1-2) with a combined flushing and collecting function (see Fig. 1 illustrating a collecting function and see Fig. 2 illustrating a flushing function). Watson further teaches the device characterized by an element
("filter element 18" of Fig. 1-2) with a particulate debris ("particulate debris 34" of Fig. 1-2) separating function (see Col. 4, lines 32-39 indicating how the element separates particulate debris from the flushing), which allows shaped stool fractions in the flushing and collecting unit (2) to be separated out of the contents already drained into the flushing and collecting unit (2, see Col. 4, lines 32-39 and Fig. 1-2 illustrating how the shaped stool fractions are separated out of the contents already drained into the barrel) and to keep them captive there (see Fig. 2 illustrating how the shaped stool fractions are kept captive inside the flushing and collecting unit) and allow a return flow of liquid fractions of the repetitively supplied and drained substance from the flushing and collecting unit (2) to the patient (see Col. 4, lines 47-59 and see Fig. 2 illustrating, through 'arrow' illustrations, how the liquid fractions are allowed to have a return flow from the flushing and collecting unit to the patient).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flushing and collecting bag unit of Gobel such that the separating wall (51) that divides the bag's interior into two equal-size compartments comprises an element with a feces-separating function, as taught by Watson. Such a modification would be advantageous because it provides uni-directional flow of a flushing from a flushing and collecting unit to a body cavity and then from the cavity back to the flushing and collecting unit (see Col. 1, lines 18-21 of Watson).
	Regarding claim 6, Gobel in view of Watson teaches the device of claim 5, wherein the separating element has a mesh-like, a web-like, or a sieve-like structure (see Fig. 1-2 illustrating how the separating element comprises a plurality of evenly-spaced gaps which corresponds to a sieve-like perforated structure) which allows liquid to pass through (see Fig. 1 illustrating how liquid may pass through the sieve-like perforated structure of the separating element), but prevents shaped stool fractions (34) from flowing back to the patient (see Fig. 2 illustrating how formed fractions are prevented from flowing back to the patient).
	Regarding claim 7, Gobel in view of Watson teaches the device of claim 5, characterized in that the bag unit (43a/35a) has a separating layer ("separating wall 51" of Fig. 14) which completely separates two compartments ("compartment 43a" and "compartment 35a" of Fig. 14) from each other (see [0181], lines 1-4 and see Fig. 14 illustrating how the two compartments are completely separated in space by the separating layer).
	Regarding claim 8, Gobel in view of Watson teaches the device according to claim 5, characterized in that an element ("conical plug connector 37" of Fig. 13b) with a flow-reducing structure (see Fig. 13b illustrating how the element comprises a reduced diameter when compared to "drainage tube 5" and "connector element 36" which in turn reduces the amount of flow per unit length across the element such that the element comprises a flow-reducing structure) and an element ("thin-walled tube element 42" of Fig. 13b, see Fig. 13b illustrating how the element is disposed on a terminal end with respect to the element with a flow-reducing structure) with a flow-directing structure (see [0178], lines 3-10 indicating how the element directs fluid such that fluid may only flow into the bag unit and, therefore, has to a flow directing structure) is integrated and disposed inside the bag (43a/35a, see Fig. 13b and Fig. 14 illustrating how "thin-walled tube element 42" is both integrated to and disposed inside the bag), in a terminal extension of the connecting hose unit (5, see Fig. 13b illustrating how the "thin-walled tube element 42" is a terminal extension of the connecting hose unit) having the single-lumen (see Fig. 13a and [0174], lines 1-4 indicating how hose unit comprises a single lumen), combined supply and draining structure (see Fig. 13a-14 and not how the single-lumen of the hose unit is entirely capable of performing both supplying fluids to a structure and draining fluid from a structure such that the hose unit of Gobel comprises a combined supply and draining structure. Furthermore, see [0181], lines 3- 8 indicating how "inner bag 43" is analogous to "compartment 43a" and see [0179], lines 3-6 indicating how, "inner bag 43" analogously receives "discharge tube 5" and note how, therefore, "compartment 43a" also analogously receives "discharge tube 5").
Regarding claim 19, Gobel teaches a device (see Fig. 13a-b and Fig. 14) for carrying out a lavage-like, repetitive supply and draining of a flushing, cleaning or other therapeutically active substance ('irrigation solution' of [0182]), in the context of return flow enema (Examiner interprets the device of Gobel to be a “return-flow enema”, in that the device has the capability to behave in the way described within the specification as being “return-flow” due to gravity causing a medium to be supplied via lifting the bag above the patient’s level versus causing intestinal contents to be drained via lowering the bag beneath the patient’s level due to gravity when the device of Gobel is in position “A” [Paragraph 0174]) , comprising: 
a catheter unit ("intrarectal anchor balloon 1", "transanal segment 2", and "funnel 3" of Fig. 3 and Fig. 13b) for receiving and draining feces (see Fig. 13b illustrating how the catheter unit is attached to a free end of "discharge tube 5" such that it may be inserted into a patient for receiving and draining feces), which can be permanently placed atraumatically and anorectally (see [0051] indicating how, "largely atraumatic characteristics of the balloon films used for the intra rectal or transanal portions of the device, the enema element can also remain in the patient for prolonged periods and need not necessarily be removed after each use"); 
a flushing and collecting bag unit ("compartment 43a" and "compartment 35a" of Fig. 14) with a combined flushing and collecting function (see [0062] and [0182], lines 1-4 as well as [0049], lines 1-7 indicating how the bag unit provides both flushing and collection function); and 
a hose unit ("discharge tube 5" of Fig. 13b) connecting the catheter unit (1/2/3) to the flushing and collecting bag unit (43a/35a, see Fig. 13b and 14 illustrating how the hose unit connects the catheter unit to the flushing and collecting bag unit), comprising a single-lumen (see Fig. 13a and [0174], lines 1-4 indicating how hose unit comprises a single lumen), film-like (see [0170], lines 1-3), flatly collapsible (see [0171], lines 1-2), hose (see Fig. 13a-13b illustrating how the hose unit corresponds to a hose); 
characterized by at least one element ("barrette 34" of Fig. 13a) with a flow-direction-dependent throttle function (see [0174], lines 9-11 indicating how the element can be used to push stool towards the bag unit and note how, therefore, the element is flow-direction dependent; further see [0174], lines 3-4 indicating how the element "makes it possible to adjust the drainage lumen to various states of openness" which corresponds to a "throttle function" since [0007] of the instant application defines "throttling" a reduction in the flow amount or flow speed and it is clear that modifying the lumen to varying states of openness via "barrette 34" may cause a reduction in the flow amount), with a large-lumen for draining of a patient's intestinal contents (see Fig. 13a and note how, when the hose unit is fully placed in 'Position A,' the element allows for large-lumen draining of a patient's intestinal contents since the lumen of the hose unit will be completely open), so that shaped stool fractions can be drained, and which facilitates a supply of liquid towards the patient (see [0081], lines 4-8 indicating how, "a pressure can be built up in compartment 35a, analogously to bag 35, that causes space 35a to expand and expels the contents of compartment 43a, analogously to the contents of inner bag 43, to the patient"), but wherein the supply of liquid towards the patient is throttled so as to be reduced in flow amount or flow speed in relation to the draining of the patient’s intestinal contents and thereby reduces the supply of liquid to the patient to a non-irritating amount that is compatible with the patient (Examiner notes how recitation of "which facilitates a supply of liquid towards the patient that is throttled in relation to the draining and thereby reduces the supply to a non-irritating amount that is compatible with the patient" corresponds to functional language. The Examiner, therefore, concludes that the element of Gobel is entirely capable of performing the claimed function. For instance, the hose unit may be partially inserted into 'position B' of the element illustrated in Fig. 13a and, as a result of this partial insertion, the lumen of the hose unit would be reduced such that a supply of a supply of liquid towards the patient that is throttled in relation to the draining and thereby reduces the supply to a non-irritating amount that is compatible with the patient).
However, Gobel fails to teach the device being characterized by an element with a feces-separating function, which allows the shaped stool fractions in the bag unit to be separated out of the intestinal contents already drained into the bag unit and to keep them captive there and/or allow return of liquid fractions of the repetitively supplied and drained substance from the bag unit to the patient.
	Watson teaches a device (Fig. 1-2) for carrying out a lavage-like, repetitive supply and draining of a flushing substance ('liquid', see Col. 1, lines 5-20) comprising: a flushing and collecting unit ("barrel 2" of Fig. 1-2) with a combined flushing and collecting function (see Fig. 1 illustrating a collecting function and see Fig. 2 illustrating a flushing function). Watson further teaches the device characterized by an element
("filter element 18" of Fig. 1-2) with a particulate debris ("particulate debris 34" of Fig. 1-2) separating function (see Col. 4, lines 32-39 indicating how the element separates particulate debris from the flushing), which allows shaped stool fractions in the flushing and collecting unit (2) to be separated out of the contents already drained into the flushing and collecting unit (2, see Col. 4, lines 32-39 and Fig. 1-2 illustrating how the shaped stool fractions are separated out of the contents already drained into the barrel) and to keep them captive there (see Fig. 2 illustrating how the shaped stool fractions are kept captive inside the flushing and collecting unit) and allow a return flow of liquid fractions of the repetitively supplied and drained substance from the flushing and collecting unit (2) to the patient (see Col. 4, lines 47-59 and see Fig. 2 illustrating, through 'arrow' illustrations, how the liquid fractions are allowed to have a return flow from the flushing and collecting unit to the patient).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flushing and collecting bag unit of Gobel such that the separating wall (51) that divides the bag's interior into two equal-size compartments comprises an element with a feces-separating function, as taught by Watson. Such a modification would be advantageous because it provides uni-directional flow of a flushing from a flushing and collecting unit to a body cavity and then from the cavity back to the flushing and collecting unit (see Col. 1, lines 18-21 of Watson).
23)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gobel.
	Regarding claim 11, Gobel teaches the device according to claim 9, and further teaches wherein the device comprises a tapered hose component ("tube piece 25" of Fig. 3, see Fig. 3 illustrating how the ends of the hose component are rounded such that the ends of the hose component are more narrow than the middle portions of the hose component, the Examiner, therefore, concludes that the hose component is tapered), which is feces draining (see Fig. 3 illustrating how the hose component is concentrically attached to the catheter unit and is, therefore, feces draining), can be placed trans-anally (see [0109], lines 17-26 indicating how the hose component may be placed trans-anally along with "envelope 27") and bears the balloon component (1/27, see Fig. 3 illustrating how the hose component bears a portion of the balloon component) is disposed inside a dumbbell-shaped balloon component (1/27, see [0109], lines 17-26 indicating how, "envelope 27 outwardly defining compartment 28 can further be preformed into a barbell or hourglass shape"). The embodiment of Gobel-657 discussed thus far does not, however, disclose wherein the hose component is reinforced in particular by an undulated profile and therefore facilitates comparable elastic straightening properties with lower wall thicknesses in relation to a hose which is formed in a non-undulated manner of the same diameter and material.
In the embodiment illustrated in Fig. 11b, however, Gobel teaches a hose component ("stiffening element 125" of Fig. 11b, see [0153]) which is reinforced by an undulated profile ("helical struts 143" of Fig. 11b) and therefore facilitates comparable elastic straightening properties with lower wall thickness in relation to a hose which is formed in a non-undulated manner of the same diameter and material (see [0153], lines 6-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hose component of Gobel as illustrated in Fig. 3 such that it is provided with the undulated profile illustrated in Fig. 11b. Such a modification provides wherein the hose component is reinforced in particular by an undulated profile and therefore facilitates comparable elastic straightening properties with lower wall thicknesses in relation to a hose which is
formed in a non-undulated manner of the same diameter and material. Such a modification would be advantageous because it facilities a reduction in the wall thickness of the tube component (see [0153], lines 6-10).
Conclusion
24)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
26)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783